

SEVENTH AMENDMENT TO
AMENDED AND RESTATED CREDIT AGREEMENT


This Seventh Amendment to Amended and Restated Credit Agreement ("Amendment") is
dated as of March 29, 2006, and is by and among General Electric Capital
Corporation, a Delaware corporation, individually as a Lender and as Agent for
the Lenders, SportRack, LLC, a Delaware limited liability company ("SportRack US
Borrower"), Valley Industries, LLC, a Delaware limited liability company
("Valley US Borrower" and, together with SportRack US Borrower, "US Borrowers"),
Brink International B.V., a private company with limited liability (besloten
vennootschap met beperkte aansprakelijkheid) incorporated under the laws of The
Netherlands, having its corporate seat (statutaire zetel) in Staphorst, The
Netherlands and registered with the Chamber of Commerce (Kamer van Koophandel)
in Regio Zwolle under number 05058752 ("European Borrower" and, together with US
Borrowers, "Borrowers"), the other persons designated as "Credit Parties" on the
signature pages hereof, and the Lenders which are signatories hereto.
 
W I T N E S S E T H:
 
WHEREAS, pursuant to that certain Amended and Restated Credit Agreement dated as
of May 23, 2003 by and among General Electric Capital Corporation, a Delaware
corporation, individually as a Lender and as Agent for the Lenders, the other
Lenders party thereto, Borrowers and the other Credit Parties signatory from
time to time thereto (as amended or otherwise modified from time to time, the
"Credit Agreement"; capitalized terms used herein and not otherwise defined
herein shall have the meaning ascribed to such terms in the Credit Agreement),
Agent and Lenders agreed, subject to the terms and provisions thereof, to
provide certain loans and other financial accommodations to Borrowers; and
 
WHEREAS, Borrowers have requested that Agent and Lenders agree to amend the
Credit Agreement in certain respects, as set forth below.
 
NOW, THEREFORE, in consideration of the premises and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree as follows:
 
1.  Amendments to Credit Agreement. Subject to the satisfaction of the
conditions precedent set forth in Section 2 of this Amendment, and in reliance
on the representations and warranties set forth in Section 5 of this Amendment,
the Credit Agreement is hereby amended as follows:
 
(a)  Section 4.4 of the Credit Agreement is hereby amended and restated in its
entirety as follows:
 
"(a) Holdings, Borrowers and their Subsidiaries on a consolidated basis shall
have, as of the last day of each Fiscal Quarter set forth below (commencing with
the Fiscal Quarter ending on March 31, 2007), from the date hereof until the
Termination Date, a Fixed Charge Coverage Ratio of not less than the following:
 
1.15 to 1.00 for each Fiscal Quarter from the Fiscal Quarter ending March 31,
2007 through and including the Fiscal Quarter ending December 31, 2007; and
1.15 to 1.00 for each Fiscal Quarter ending thereafter.
 
(b) European Borrower and its Subsidiaries on a consolidated basis shall have,
as of the last day of each Fiscal Quarter set forth below, a Fixed Charge
Coverage Ratio (which ratio shall be calculated (x) in Euros and (y) solely with
respect to European Borrower and its Subsidiaries notwithstanding references to
Holdings and its Subsidiaries in Exhibit 4.8(n)) of not less than the following:
 
1.25 to 1.00 for the Fiscal Quarter ending December 31, 2005;
1.15 to 1.00 for the Fiscal Quarter ending March 31, 2006;
1.15 to 1.00 for the Fiscal Quarter ending June 30, 2006;
1.15 to 1.00 for the Fiscal Quarter ending September 30, 2006; and
1.15 to 1.00 for the Fiscal Quarter ending December 31, 2006."
 
(b)  Section 4.7 of the Credit Agreement is hereby amended and restated in its
entirety as follows:
 
"Holdings, Borrowers and their Subsidiaries on a consolidated basis shall have,
as of the last day of each Fiscal Quarter set forth below, from the date hereof
until the Termination Date, a Senior Secured Leverage Ratio for the 12-month
period then ended of not more than the following:
 
2.00 to 1.00 for the Fiscal Quarter ending March 31, 2006;
2.00 to 1.00 for the Fiscal Quarter ending June 30, 2006;
1.75 to 1.00 for the Fiscal Quarter ending September 30, 2006;
1.50 to 1.00 for the Fiscal Quarter ending December 31, 2006; and
1.25 to 1.00 for each Fiscal Quarter ending thereafter."
 
(c)  Section 6.5(b) of the Credit Agreement is hereby amended and restated in
its entirety as follows:
 
"(b) Subject to clause (a) above, in the absence of a specific determination by
Agent with respect thereto, the proceeds of any sale of, or other realization
upon, all or any part of the Collateral granted by a US Credit Party (or with
respect to Stock pledged pursuant to a Pledge Agreement, all or any part of such
Stock which is issued by a US Credit Party or, after application as provided in
clause (c) below, which is issued by a Non-US Credit Party to the extent such
Pledge Agreement secures the US Loans) shall be (to the extent permitted by
mandatory provisions of applicable law) applied to Obligations then due (whether
such Obligations are then due by acceleration or otherwise): first, to all Fees,
costs and expenses incurred by or owing to Agent and any Lender with respect to
this Agreement, the other Loan Documents or the Collateral; second, to accrued
and unpaid interest on the Obligations pertaining to the US Loans (including any
interest which but for the provisions of the Bankruptcy Code, would have accrued
on such amounts); third, on a pro rata basis, to the principal amount of the
Obligations outstanding pertaining to the US Loans and the then outstanding
Obligations arising under any Bank Products or in respect of any agreement with
a Lender party to this Agreement as of the Seventh Amendment Effective Date to
fix or hedge foreign currency risk (but not in excess of $2,350,000 in the
aggregate with respect to such obligations arising under Bank Products or in
respect of agreements with Lenders party to this Agreement as of the Seventh
Amendment Effective Date to fix or hedge foreign currency risk); fourth, to
accrued and unpaid interest on the Obligations pertaining to the European Loans
(including any interest which but for the provisions of the Bankruptcy Code,
would have accrued on such amounts); fifth, to the principal amount of the
Obligations outstanding pertaining to the European Loans; sixth, to any other
Obligations of US Borrowers owing to Agent or any US Lender under any Loan
Document; and seventh, to any other Obligations of European Borrower owing to
Agent or any European Lender under any Loan Document; and"
 
(d)  Section 8.2(h)(i) of the Credit Agreement is hereby amended and restated in
its entirety as follows:
 
"(i) Release of Collateral. Lenders hereby irrevocably authorize Agent, at its
option and in its discretion, to release any Lien granted to or held by Agent
upon any Collateral (x) upon termination of the Commitments and payment and
satisfaction of all Obligations (other than (1) contingent indemnification
obligations to the extent no claims giving rise thereto have been asserted and
(2) any Obligations then outstanding under any Bank Products or in respect of
any agreement fixing or hedging foreign currency risk where the Lender that has
provided such Bank Products or is a counter-party to such agreement fixing or
hedging foreign currency risk, as applicable, has agreed that the same can
remain outstanding notwithstanding the termination of the Commitments and the
payment and satisfaction of the other outstanding Obligations) or
(y) constituting property being sold or disposed of if Borrowers (or any of
them) certify to Agent that the sale or disposition is made in compliance with
the provisions of this Agreement (and Agent may rely in good faith conclusively
on any such certificate, without further inquiry)."
 
(e)  The definition of "Obligations" set forth in Annex A to the Credit
Agreement is hereby amended and restated in its entirety as follows:
 
"'Obligations' means all loans, advances, debts, liabilities and obligations of
any Credit Party to Agent or any Lender, for the performance of covenants, tasks
or duties or for payment of monetary amounts (whether or not such performance is
then required or contingent, or such amounts are liquidated or determinable) by
any Credit Party in favor of Agent or any Lender, and all covenants and duties
of any Credit Party regarding such amounts, of any kind or nature, present or
future, whether or not evidenced by any note, agreement or other instrument, in
each case arising under the Agreement or any of the other Loan Documents, and
such other obligations of any Credit Party in favor of any Lender party to this
Agreement as of the Seventh Amendment Effective Date arising under any Bank
Products or in respect of any agreement to fix or hedge foreign currency risk of
up to an aggregate maximum amount of $2,350,000. This term includes all
principal, interest (including all interest that accrues after the commencement
of any case or proceeding by or against any Credit Party in bankruptcy, whether
or not allowed in such case or proceeding), Fees, Charges, expenses, attorneys'
fees and any other sum chargeable to any Credit Party under the Agreement or any
of the other Loan Documents."
 
(f)  The following definitions are hereby added to Annex A to the Credit
Agreement in their appropriate alphabetical order, as follows"
 
"'Bank Products' means any one or more of the following types of services or
facilities extended to the Credit Parties by any Lender that is party to this
Agreement as of the Seventh Amendment Effective Date: (i) credit cards,
(ii) credit card processing services, (iii) debit cards, (iv) purchase cards,
(v) Automated Clearing House (ACH) transactions, (vi) cash management, including
controlled disbursement services, and (vii) establishing and maintaining deposit
accounts.
 
'Seventh Amendment Effective Date' means March 29, 2006."
 
2.  Conditions Precedent. The effectiveness of this Amendment is subject to the
satisfaction of the following conditions precedent:
 
(a)  Agent shall have received this Amendment executed by Credit Parties and
Lenders;
 
(b)  All proceedings taken in connection with the transactions contemplated by
this Amendment and all documents, instruments and other legal matters incident
thereto shall be satisfactory to Agent, Lenders and their respective legal
counsel; and
 
(c)  No Default or Event of Default shall have occurred and be continuing, both
before and after giving effect to the provisions of this Amendment.
 
3.  Fees. Borrowers agree to jointly and severally pay to Agent for the ratable
distribution to Lenders signatory hereto a nonrefundable amendment fee equal to
.25% of the outstanding Commitments ($152,750), such fee being due and payable
in full on the date hereof.
 
4.  References; Effectiveness. Agent, Lenders and Credit Parties hereby agree
that all references to the Credit Agreement which are contained in any of the
other Loan Documents shall refer to the Credit Agreement as amended by this
Amendment.
 
5.  Representations and Warranties. To induce Agent and Lenders to enter into
this Amendment, each Credit Party hereby represents and warrants to Agent and
Lenders that:
 
(a)  The execution, delivery and performance by such Credit Party of this
Amendment and the transactions contemplated hereby is within its organizational
power, have been duly authorized by all necessary action, have received all
necessary governmental approval (if any shall be required), and do not and will
not contravene or conflict with any provision of law applicable to such Credit
Party, the articles of incorporation, by-laws or any other organizational
document of such Credit Party, any order, judgment or decree of any court or
governmental agency, or any agreement, instrument or document binding upon such
Credit Party or any of its property;
 
(b)  Each of the Credit Agreement and the other Loan Documents, as amended by
this Amendment, are the legal, valid and binding obligation of such Credit
Party, enforceable against such Credit Party in accordance with their terms,
except as such enforceability may be limited by applicable bankruptcy,
reorganization, moratorium, fraudulent transfer or other similar laws affecting
creditors' rights generally or by principles governing the availability of
equitable remedies;
 
(c)  After giving effect to the amendments set forth herein, the representations
and warranties contained in the Credit Agreement and the other Loan Documents
are true and accurate (in all material respects if any such representation and
warranty is not by its terms already qualified as to materiality) as of the date
hereof with the same force and effect as if such had been made on and as of the
date hereof (other than those which, by their terms, specifically are made as of
a certain date prior to the date hereof);
 
(d)  Such Credit Party has performed in all material respects all of its
obligations under the Credit Agreement and the Loan Documents to be performed by
it on or before the date hereof and as of the date hereof, such Credit Party is
in compliance in all material respects with all applicable terms and provisions
of the Credit Agreement and each of the Loan Documents to be observed and
performed by it and no Event of Default or other event which, upon notice or
lapse of time or both, would constitute an Event of Default, has occurred; and
 
(e)  In addition to and without limitation of the foregoing representations and
warranties set forth in this Section 5, the amendments to the Credit Agreement
provided for herein do not violate any of the provisions of the Public Note
Indenture or the Intermediate Holdings Note Indenture.
 
6.  Reaffirmation of Collateral Documents. Each Credit Party hereby (a) affirms
that (i) except as expressly contained herein, nothing contained therein shall
modify in any respect whatsoever any of its obligations under any of the
Collateral Documents to which it is a party and (ii) each such Collateral
Document is and shall continue to remain in full force and effect and (b) agrees
that all references in any of the Loan Documents to the "Obligations" shall be
deemed to refer to the definition of "Obligations" as amended by this Amendment
and as otherwise amended from time to time.
 
7.  Counterparts. This Amendment may be executed in any number of counterparts
and by the different parties on separate counterparts, and each such counterpart
shall be deemed to be an original, but all such counterparts shall together
constitute but one and the same Amendment.
 
8.  Continued Effectiveness. Except as amended hereby, the Credit Agreement and
each of the Loan Documents shall continue in full force and effect according to
its terms.
 
9.  Costs and Expenses. Each Credit Party hereby acknowledges and agrees that
this Amendment is a "Loan Document" for purposes of, among other things,
subsection 1.3(e) of the Credit Agreement.
 
[signatures follow]
 



--


--------------------------------------------------------------------------------



IN WITNESS WHEREOF, this Amendment has been executed as of the day and year
first written above.
 
BORROWERS:
 
SPORTRACK, LLC
 
By: /s/ Ronald J. Gardhouse
Name: Ronald J. Gardhouse
Title: EVP & Chief Financial Officer



VALLEY INDUSTRIES, LLC
 
By: /s/ Ronald J. Gardhouse
Name: Ronald J. Gardhouse
Title: EVP & Chief Financial Officer



BRINK INTERNATIONAL B.V.
 
By: /s/ J. W. Rengelink
Name: J. W. Rengelink
Title: Chief Financial Officer




--


--------------------------------------------------------------------------------





OTHER CREDIT PARTIES:


CHAAS HOLDINGS, LLC
 
By: /s/ Ronald J. Gardhouse
Name: Ronald J. Gardhouse
Title: EVP & Chief Financial Officer



ADVANCED ACCESSORY HOLDINGS CORPORATION
 
By: /s/ Ronald J. Gardhouse
Name: Ronald J. Gardhouse
Title: EVP & Chief Financial Officer



CHAAS ACQUISITIONS, LLC
 
By: /s/ Ronald J. Gardhouse
Name: Ronald J. Gardhouse
Title: EVP & Chief Financial Officer



ADVANCED ACCESSORY SYSTEMS, LLC
 
By: /s/ Ronald J. Gardhouse
Name: Ronald J. Gardhouse
Title: EVP & Chief Financial Officer



AAS ACQUISITIONS, LLC
 
By: /s/ Ronald J. Gardhouse
Name: Ronald J. Gardhouse
Title: EVP & Chief Financial Officer



CHAAS HOLDINGS B.V.
 
By: /s/ Ronald J. Gardhouse
Name: Ronald J. Gardhouse
Title: EVP & Chief Financial Officer






--


--------------------------------------------------------------------------------





SPORTRACK ACCESSORIES INC.
 
By: /s/ Ronald J. Gardhouse
Name: Ronald J. Gardhouse
Title: EVP & Chief Financial Officer



SPORTRACK GMBH
 
By: /s/ Michael Runte
Name: Michael Runte
Title: Managing Director



VALTEK, LLC
 
By: /s/ Ronald J. Gardhouse
Name: Ronald J. Gardhouse
Title: EVP & Chief Financial Officer



CHAAS HOLDINGS III B.V.
 
By: /s/ Ronald J. Gardhouse
Name: Ronald J. Gardhouse
Title: EVP & Chief Financial Officer



AAS CAPITAL CORPORATION
 
By: /s/ Ronald J. Gardhouse
Name: Ronald J. Gardhouse
Title: EVP & Chief Financial Officer



NOMADIC SPORT INC.
 
By: /s/ Ronald J. Gardhouse
Name: Ronald J. Gardhouse
Title: EVP & Chief Financial Officer



SPORTRACK S.R.O.
 
By: /s/ Michael Runte
Name: Michael Runte
Title: Managing Director






--


--------------------------------------------------------------------------------





SPORTRACK IBERICA AUTOMOTIVE, S.L. UNIPERSONAL
 
By: /s/ Michael Runte
Name: Michael Runte
Title: Managing Director



BRINK SVERIGE AB
 
By: /s/ J. W. Rengelink
Name: J. W. Rengelink
Title: Chief Financial Officer



BRINK U.K. LIMITED
 
By: /s/ J. W. Rengelink
Name: J. W. Rengelink
Title: Chief Financial Officer



BRINK NORDISK HOLDINGS APS
 
By: /s/ J. W. Rengelink
Name: J. W. Rengelink
Title: Chief Financial Officer



BRINK POLSKA SP Z.O.O.
 
By: /s/ J. W. Rengelink
Name: J. W. Rengelink
Title: Chief Financial Officer



BRINK FRANCE S.A.R.L.
 
By: /s/ J. W. Rengelink
Name: J. W. Rengelink
Title: Chief Financial Officer



ELLEBI S.R.L.
 
By: /s/ J. W. Rengelink
Name: J. W. Rengelink
Title: Chief Financial Officer






--


--------------------------------------------------------------------------------





NORDISK KOMPONENT HOLDINGS A/S
 
By: /s/ J. W. Rengelink
Name: J. W. Rengelink
Title: Chief Financial Officer



SOCIETE DE FABRICATION D'EQUIPEMENTS ET D'ACCESSOIRES SA
 
By: /s/ J. W. Rengelink
Name: J. W. Rengelink
Title: Chief Financial Officer



BRINK A/S
 
By: /s/ J. W. Rengelink
Name: J. W. Rengelink
Title: Chief Financial Officer



SCI L'ELMONTAISE
 
By: /s/ J. W. Rengelink
Name: J. W. Rengelink
Title: Chief Financial Officer



CHAAS HOLDINGS II B.V.
 
By: /s/ J. W. Rengelink
Name: J. W. Rengelink
Title: Chief Financial Officer






--


--------------------------------------------------------------------------------





AGENT AND LENDERS:


GENERAL ELECTRIC CAPITAL CORPORATION, as Agent and a Lender
 
By: /s/ Gerard M. Hanabergh
Name: Gerard M. Hanabergh
Title: Duly Authorized Signatory
 
PB CAPITAL CORPORATION, as a Lender
 
By: /s/ Jeffrey N. Frost
Name: Jeffrey N. Frost
Title: Managing Director
 
COMERICA BANK, as a Lender
 
By: /s/ Steven J. McCormack
Name: Steven J. McCormack
Title: Vice President


